EXHIBIT 10.77

 

Grant Agreement for a

Non-Qualified Stock Option

under the Mattel 1999 Stock Option Plan

 

This is a Grant Agreement between Mattel, Inc. (the “Company”) and the
individual (the “Option Holder”) named in the Notice of Grant of Stock Option
(the “Notice”) attached hereto as the cover page of this agreement.

 

Recitals

 

The Company has adopted the Mattel 1999 Stock Option Plan (the “Plan”) for the
granting to selected employees of options to purchase shares of Common Stock of
the Company. In accordance with the terms of the Plan, the Compensation/Options
Committee of the Board of Directors of the Company (the “Committee”) has
approved the execution of this Grant Agreement between the Company and the
Option Holder. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Plan.

 

Option

 

1. Terms. The Company grants to the Option Holder the right and option (this
“Option”) to purchase on the terms and conditions hereinafter set forth, all or
any part of the aggregate number of shares of Common Stock set forth in the
Notice, exercisable in accordance with the provisions of this Option during a
period expiring on the date (the “Expiration Date”) that is ten years after the
effective date of the grant (the “Grant Date”), as specified in the Notice,
unless terminated prior to the Expiration Date pursuant to Section 5 or 6 below.
This Option shall be a Non-Qualified Stock Option.

 

2. Exercisability (Vesting). Except as otherwise provided in Section 6, this
Option shall vest and become exercisable with regard to the following
percentages of the aggregate number of shares of Common Stock set forth in the
Notice on the vesting dates set forth below; provided that the Option Holder is
employed by the Company or one of its Subsidiaries on the applicable vesting
date:

 

Vesting Date

--------------------------------------------------------------------------------

  

Cumulative Percent of Shares
Subject to this Option

Vested on Such Date

--------------------------------------------------------------------------------

Six months after the Grant Date

   10%

One year after the Grant Date

   20%

18 months after the Grant Date

   40%

Two years after the Grant Date

   60%

30 months after the Grant Date

   80%

Three years after the Grant Date

  

100%



--------------------------------------------------------------------------------

The number of shares that may be purchased upon exercise of this Option shall in
each case be calculated to the nearest full share.

 

3. Method of Exercising. Each exercise of this Option shall be by means of a
written notice of exercise delivered to the office of the Secretary of the
Company, specifying the number of whole shares to be purchased, accompanied by
payment of the full purchase price of the shares to be purchased. The payment
shall be in the form of cash or such other forms of consideration as the
Committee shall deem acceptable, such as the surrender of outstanding shares of
Common Stock owned by the Option Holder or by withholding shares that would
otherwise be issued upon the exercise of the Option; provided, that in the case
of the surrender of outstanding shares of Common Stock, such shares must either
(a) have been acquired by the Option Holder in open-market transactions or (b)
have been held by the Option Holder for at least 6 months. To the extent
permitted by applicable law, as determined by the Committee, the Option Holder
may exercise this Option by the delivery to the Company or its designated agent
of an irrevocable written notice of exercise form together with irrevocable
instructions to a broker-dealer to sell or margin a sufficient portion of the
shares of Common Stock and to deliver the sale or margin loan proceeds directly
to the Company to pay the exercise price of this Option. Furthermore, in the
event that the Company establishes, for itself or using the services of a third
party, an automated system for the exercise of stock options, such as a system
using an internet website or interactive voice response, then the paperless
exercise of this Option may be permitted through the use of such an automated
system, subject to appropriate limitations on exercises by Insiders.

 

4. Withholding. Upon exercise, the Option Holder shall pay, or make provisions
satisfactory to the Company or its Subsidiary for payment of any federal, state
and local taxes required to be withheld.

 

5. Cancellation of Grants. The Option Holder specifically acknowledges that this
Option is subject to the provisions of Section 20 of the Plan, entitled
“Cancellation of Grants,” which can cause the forfeiture of this Option, or the
rescission of Common Stock acquired upon the exercise of this Option. As a
condition of the exercise of this Option, the Option Holder shall certify on a
form provided by the Committee that he or she is in compliance with the terms
and conditions of the Plan, including Section 20 thereof, entitled “Cancellation
of Grants.”

 

6. Term/Accelerated Vesting in Certain Circumstances. Except as provided below,
(a) any portion of this Option that is not exercisable pursuant to Section 2 on
the date upon which the Option Holder’s employment with the Company and its
Subsidiaries terminates shall terminate immediately upon the termination of the
Option Holder’s employment with the Company and its Subsidiaries, and (b) any
portion of this Option that is exercisable on the date upon which the Option
Holder’s employment with the Company and its Subsidiaries terminates shall
terminate ninety (90) days after the Option Holder ceases to be an employee of
the Company or one of its Subsidiaries for any reason other than as described
below. In no event, however, may the Option or any portion of the Option be
exercised after the Expiration Date.

 

2



--------------------------------------------------------------------------------

i. If the Option Holder’s employment is terminated by reason of death, then the
Option Holder’s beneficiary or beneficiaries (as designated in the manner
determined by the Committee), or if no beneficiary is so designated or if no
beneficiary survives the Option Holder, then the Option Holder’s administrator,
executor, personal representative, or trustee of a trust holding the Option, or
other person to whom the Option has been transferred by means of the Option
Holder’s will or the laws of descent and distribution, shall be able to exercise
this Option, to the extent vested at the time of the Option Holder’s death,
until the earlier of (a) one (1) year following the death of the Option Holder
or (b) the Expiration Date; provided, however, that if either paragraph (iv) or
paragraph (v) immediately below applies, and the provisions of such applicable
paragraph would result in greater acceleration of vesting of all or a portion of
this Option, or a longer period to exercise all or a portion of this Option,
then the provisions of such applicable paragraph shall govern to the extent that
they increase acceleration of vesting and/or extend the period to exercise.

 

ii. If the Option Holder’s employment is terminated by reason of his or her
becoming Disabled, the Option Holder will be able to exercise this Option, to
the extent vested at the time of such termination, until the earlier of (a) one
(1) year following such termination of employment or (b) the Expiration Date;
provided, however, that if either paragraph (iv) or paragraph (v) immediately
below applies, and the provisions of such applicable paragraph would result in
greater acceleration of vesting of all or a portion of this Option, or a longer
period to exercise all or a portion of this Option, then the provisions of such
applicable paragraph shall govern to the extent that they increase acceleration
of vesting and/or extend the period to exercise.

 

iii. If the Option Holder’s employment is terminated for Cause, the unexercised
portion of this Option shall terminate immediately as of such termination for
Cause.

 

iv. If the Option Holder’s employment terminates after the Option Holder’s
attainment of age fifty-five (55) and completion of five (5) years of service
(as determined in accordance with the terms of the Mattel, Inc. Personal
Investment Plan), and such termination occurs at least six months after the
Grant Date, then this Option shall vest and become exercisable in full (to the
extent not already vested and exercisable); provided, however, that if paragraph
(vi) immediately below applies, and the provisions of paragraph (vi) would
result in greater acceleration of vesting of all or a portion of this Option,
then the provisions of paragraph (vi) shall govern to the extent that they
increase acceleration of vesting.

 

v. If the Option Holder’s employment terminates after the Option Holder’s
attainment of age fifty-five (55) and completion of five (5) years of service
(as determined in accordance with the terms of the Mattel, Inc. Personal
Investment Plan), then the Option Holder will be able to exercise this Option,
to the extent vested, until the earlier of (x) five (5) years following such
termination of employment or (y) the Expiration Date; provided, however, that if
paragraph

 

3



--------------------------------------------------------------------------------

(vi) immediately below applies, and the provisions of paragraph (vi) would
result in a longer period to exercise all or a portion of this Option, then the
provisions of paragraph (vi) shall govern to the extent that they extend the
period to exercise.

 

vi. Notwithstanding any provision in this Section 6 or Section 20 of the Plan to
the contrary, if the Option Holder’s employment is terminated other than for
Cause during the 18-month period following a Change in Control, the Option
Holder will be able to exercise this Option, to the extent this Option is
exercisable on the date of the termination of the Option Holder’s employment (or
on such accelerated basis as the Committee may determine), until the earlier of
(a) the longer of (i) two (2) years following such termination of employment or
(ii) such other period as may be provided in the Plan for such termination of
employment, or (b) the Expiration Date.

 

7. Compliance with Law. No shares issuable upon the exercise of this Option
shall be issued and delivered unless and until all applicable registration
requirements of the Securities Act of 1933, as amended, all applicable listing
requirements of any national securities exchange on which the Common Stock is
then listed, and all other requirements of law or of any regulatory bodies
having jurisdiction over such issuance and delivery, shall have been complied
with. In particular, the Committee may require certain investment (or other)
representations and undertakings in connection with the issuance of securities
in connection with the Plan in order to comply with applicable law.

 

8. Assignability. Except as may be effected by designation of a beneficiary or
beneficiaries in such manner as may be determined by the Committee, or as may be
effected by will or other testamentary disposition or by the laws of descent and
distribution, any attempt to assign this Option shall be of no effect.

 

9. Certain Corporate Transactions. In the event of certain corporate
transactions, this Option shall be subject to adjustment as provided in Section
18 of the Plan. In the event of a Change in Control, this Option shall be
subject to the provisions of Section 19 of the Plan.

 

10. No Additional Rights. Neither the granting of this Option nor its exercise
shall (a) confer upon the Option Holder any right to continue in the employ of
the Company, (b) interfere in any way with the rights of the Company or a
Subsidiary to terminate such employment at any time for any reason, with or
without Cause, or (c) interfere with the right of the Company or a Subsidiary to
undertake any lawful corporate action. The Option Holder acknowledges that he or
she is an “employee at will.”

 

11. Rights as a Stockholder. Neither the Option Holder nor any other person
legally entitled to exercise this Option shall be entitled to any of the rights
or privileges of a stockholder of the Company in respect of any shares issuable
upon any exercise of this Option unless and until a certificate or certificates
representing such shares shall have been actually issued and delivered to the
Option Holder.

 

4



--------------------------------------------------------------------------------

12. Compliance with Plan. This Option is subject to, and the Company and Option
Holder agree to be bound by, all of the terms and conditions of the Plan as it
shall be amended from time to time. No amendment to the Plan shall adversely
affect this Option without the consent of the Option Holder. In the case of a
conflict between the terms of the Plan and this Option, the terms of the Plan
shall govern.

 

13. Governing Law. This Option has been granted, executed and delivered with
effect from the Grant Date, at El Segundo, California, and interpretation,
performance and enforcement of this Option shall be governed by the laws of the
State of Delaware without regard to principles of conflicts of laws.

 

5